NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
HAROLD G. SHAW,
Claimant-Appellant,
V.
ERIC K. SI-IINSEKI, SECRETARY OF VETERANS
AFFAIRS, _
_ Resp0ndent-Appellee.
_ 2011-7153 “
Appea1 from the United StateS C0urt of Appea1s for
Veterans C1aims in case n0. 08-3'753, Judge Mary J.
Sch0e1en.
ON MOTION
PEa CURIAM.
ORDER
Har01d G. Shaw moves for leave to proceed in forma
pauperis.
Up0n consideration thereof

sHAw v. nw 2
IT ls ORDERED THAT:
The motion is granted
FOR THE COURT
J\.“.. 8  /s/ Jan Horbaly
Date J an H0rbaly
Clerk
cc: Harold G. ShaW 1 HLEo
P. DaviS Oliver, ESq- u.s.c0um or APPEALs ron
_ THE FEDERAL ClRCUlT
820 JUL 0 8 2011
JAN HORBALY
CLEH(
§